WILBUR, Circuit Judge.
In these cases the trial court sustained motions to dismiss upon the ground that no substantial federal question was presented by the respective complaints. The action of the trial court was correct. Foster & Kleiser Co. v. Special Site Sign Co., 9 Cir., 85 F.2d 742; Champlin Refining Co. v. Corporation Commission of Oklahoma, 286 U.S. 210, 234, 52 S.Ct. 559, 76 L.Ed. 1062, 86 A.L.R. 403; Levering & Garrigues Co. v. Morrin, 289 U.S. 103, 53 S. Ct. 549, 77 L.Ed. 1062.
The respective judgments are affirmed.